Holderman, J. This cause having come for consideration on the Respondent’s motion to file affirmative defenses instanter and the Court being duly advised in the premises: Finds, that the price of the tramway, which Respondent allegedly orally contracted to buy, exceeds $500.00. The said tramway is a “good” within the definition of “goods” provided by the Uniform Commercial Code. (Ill. Rev. Stat. 1983, ch. 26, par. 2— 105.) A contract of the sale of goods for a price exceeding $500.00 is unenforceable without a writing evidencing the alleged contract and signed by the party against whom enforcement is sought. Ill. Rev. Stat. 1983, ch. 26, par. 2 — 201(1). It is hereby ordered, that Claimant’s complaint is dismissed for failure to comply with the Statute of Frauds. Ill. Rev. Stat. 1983, ch. 26, par. 2 — 201(1).